Per Curiam.

The Public Utilities Commission was in error in that it failed to comply with the requirements of Section 614-46a, General Code, that “it shall be the duty of the commission to file with the records thereof, written opinions setting forth the reasons prompting the decisions arrived at by the commission, together with a resume from the record of the facts upon which such decisions are based.”
The cause is therefore remanded to the Public Utilities Commission for a full compliance with the above-quoted provisions of the statute.

Cause remanded.

Zimmerman, Stewart, Middleton, Tart, Matthias and Hart, JJ., concur.
Weygandt, C. J., not participating.